Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ranjeev Singh (Reg. No. 47093) on 5/26/2021.

The application has been amended as follows: 

Claim 5:
Line 4: Changed “the third instruction as an input” to – a third instruction as an input –.
Claim 6:
Lines 2-3: Changed “multifunction unit, the second instruction is” to – multifunction unit, a second instruction is –. 
Line 4: Changed “and the third instruction is input” to – and a third instruction is input –.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed
the pipeline including a matrix vector unit, a first multifunction unit, wherein the first multifunction unit is connected to receive an input from the matrix vector unit, a second multifunction unit, wherein the second multifunction unit is connected to receive an output from the first multifunction unit, and a third multifunction unit, wherein the third multifunction unit is connected to receive an output from the second multifunction unit; … mapping a first instruction for processing by the matrix vector unit or to any one of the first multifunction unit, the second multifunction unit, or the third multifunction unit depending on whether the first instruction is the first type of instruction or the second type of instruction (supported in the as-filed specification at e.g., ¶¶[00037], [00055], [00058], [00088]-[00099], Figures 4 & 15), as specified in the context of independent claim 1; 
the pipeline including a matrix vector unit, a first multifunction unit, wherein the first multifunction unit is connected to receive an input from the matrix vector unit, a second multifunction unit, wherein the second multifunction unit is connected to receive an output from the first multifunction unit, and a third multifunction unit, wherein the third multifunction unit is connected to receive an output from the second multifunction unit; … the decoder is further configured to: map a first instruction for processing by the matrix vector unit or the first multifunction unit depending on whether the first instruction is the first type of instruction or the second type of instruction, map a second instruction for processing by the second multifunction unit depending on whether the second instruction is the second type, and map a third instruction for processing by the third multifunction unit depending on whether the third instruction is the second type  (supported in the as-filed specification at e.g., ¶¶[00037], [00055], [00058], [00088]-[00099], Figures 4 & 15), as specified in the context of independent claim 9;
the pipeline including a matrix vector unit, a first multifunction unit, wherein the first multifunction unit is connected to receive an input from the matrix vector unit, a second multifunction unit, wherein the second multifunction unit is connected to receive an output from the first multifunction unit, and a third multifunction unit, wherein the third multifunction unit is connected to receive an output from the second multifunction unit; … the decoder is 
The Examiner was persuaded by the arguments filed 4/13/2021, see pages 1-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/B.B./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125